EXHIBIT 10.28

AMENDMENT NO. 1

AMENDMENT NO. 1 (this “Amendment”), dated as of May 4, 2007, to that certain
CREDIT AGREEMENT, dated as of June 16, 2006, among JACOBS ENTERTAINMENT, INC., a
Delaware corporation (“Borrower”), the Lenders from time to time party thereto,
CREDIT SUISSE SECURITIES (USA) LLC and CIBC WORLD MARKETS CORP., as Joint Lead
Arrangers and Joint Bookrunners, CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as
issuing bank, collateral agent and administrative agent (in such capacity, the
“Administrative Agent”), CIBC WORLD MARKETS CORP., as syndication agent, CIT
LENDING SERVICES CORPORATION, as co-documentation agent, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as co-documentation agent and swingline lender (as
amended, supplemented or otherwise modified through the date hereof, the “Credit
Agreement;” capitalized terms used herein without definition herein having the
meanings assigned thereto therein).

WITNESSETH:

WHEREAS, Borrower desires to make certain amendments to the Credit Agreement,
subject to the terms and conditions below;

WHEREAS, pursuant to Section 10.02 of the Credit Agreement the Required Lenders
desire to enter into this Amendment;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION ONE - Amendment. Subject to the satisfaction of the conditions set forth
in Section Two hereof:

(a)           Section 6.04(k) of the Credit Agreement is amended in its entirety
to read as follows:

“(i)          other Investments in an aggregate amount not to exceed $7,000,000
at any time outstanding;”

(b)           Section 6.10(a) of the Credit Agreement is amended in its entirety
to read as follows:

“(a)         Maximum Total Leverage Ratio. Permit the Total Leverage Ratio, at
the last day of any Test Period during any period set forth in the table below,
to exceed the ratio set forth opposite such period in the table below:


--------------------------------------------------------------------------------


 

Test Period

 

Leverage Ratio

July 1, 2006 - December 31, 2006

 

6.50 to 1.0

January 1, 2007 - June 30, 2007

 

6.75 to 1.0

July 1, 2007 - December 31, 2007

 

6.50 to 1.0

January 1, 2008 - December 31, 2008

 

6.25 to 1.0

January 1, 2009 - December 31, 2009

 

6.00 to 1.0

January 1, 2010 – December 31, 2010

 

5.50 to 1.0

January 1, 2011 and thereafter

 

5.00 to 1.0

 

(c)           Section 6.10(b) of the Credit Agreement is amended in its entirety
to read as follows:

“(b)         Maximum Senior Secured Leverage Ratio. Permit the Senior Secured
Leverage Ratio, at the last day of any Test Period during any period set forth
in the table below, to exceed the ratio set forth opposite such period in the
table below.

Test Period

 

Senior
Leverage Ratio

July 1, 2006 - December 31, 2006

 

1.50 to 1.0

January 1, 2007 - June 30, 2007

 

1.75 to 1.0

July 1, 2007 - December 31, 2007

 

1.50 to 1.0

January 1, 2008 - December 31, 2008

 

1.25 to 1.0

January 1, 2009 and thereafter

 

1.00 to 1.0

 

(d)           Section 6.10(c) of the Credit Agreement is amended in its entirety
to read as follows:

“(c)         Minimum Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio, for any Test Period ending during any period set forth in the
table below, to be less than the ratio set forth opposite such period in the
table below:

Test Period

 

Interest
Coverage Ratio

July 1, 2006 - December 31, 2006

 

1.75 to 1.0

January 1, 2007 - September 30, 2007

 

1.50 to 1.0

October 1, 2007 - December 31, 2008

 

1.75 to 1.0

January 1, 2009 - December 31, 2009

 

1.80 to 1.0

January 1, 2010 – December 31, 2010

 

1.90 to 1.0

January 1, 2011 and thereafter

 

2.00 to 1.0

 


--------------------------------------------------------------------------------


SECTION TWO - Amendment Fee. In consideration of the agreements of the Required
Lenders contained in this Agreement, Borrower agrees to pay to the
Administrative Agent, for the account of each Lender that delivers an executed
counterpart of this Amendment prior to 5:00 p.m., New York City time, on May 4,
2007, an amendment fee (the “Amendment Fee”) equal to 12.5 basis points (i.e.
0.125%) on the aggregate amount of the Revolving Commitment and outstanding
Tranche B Loans of such Lender.

SECTION THREE - Conditions to Effectiveness. This Amendment shall become
effective when, and only when (a) the Administrative Agent shall have received
(i) counterparts of this Amendment that, when taken together, bear the
signatures of Borrower and the Required Lenders and (ii) the Amendment Fee, (b)
the representations and warranties set forth in Section 4 hereof are true and
correct and (c) all fees and expenses required to be paid or reimbursed by
Borrower pursuant hereto or to the Credit Agreement or otherwise, including all
invoiced fees and expenses of counsel to the Agents, shall have been paid or
reimbursed, as applicable.

SECTION FOUR - Representations and Warranties; Covenants. In order to induce the
Required Lenders to enter into this Amendment, Borrower represents and warrants
to each of the Lenders and the Agents that after giving effect to this
Amendment, (x) no Default or Event of Default has occurred and is continuing
under the Credit Agreement; and (y) the representations and warranties made by
Borrower in the Credit Agreement are true and correct in all material respects
(except that any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” is true and correct in all respects)
on and as of the date hereof with the same effect as if made on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date).

SECTION FIVE - Reference to and Effect on the Credit Agreement. On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement, as
amended by this Amendment. The Credit Agreement as specifically amended by this
Amendment is and shall continue to be in full force and effect and is hereby in
all respects ratified and confirmed. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or any Agent
under the Credit Agreement, nor constitute an amendment or waiver of any
provision of the Credit Agreement.  This Amendment shall constitute a Loan
Document for all purposes.

SECTION SIX - Costs. Expenses and Taxes. Borrower agrees to pay all reasonable
costs and expenses of the Agents in connection with the preparation, execution
and delivery of this Amendment (including, without limitation, the reasonable
fees and expenses of Cahill Gordon & Reindel UP), if any, in accordance with the
terms of Section 10.03 of the Credit Agreement.


--------------------------------------------------------------------------------


SECTION SEVEN - Execution in Counterparts. This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts) each of
which shall constitute an original, but all of which taken together shall
constitute a single agreement.  Delivery of an executed counterpart of a
signature page to this Amendment by facsimile or “.pdf” file shall be effective
as delivery of a manually executed counterpart of this Amendment.

SECTION EIGHT - Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to conflicts of law principles that would require the application of the laws of
another jurisdiction.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

JACOBS ENTERTAINMENT, INC.,

 

 

as Borrower

 

 

 

 

 

 

 

 

By:

 

/s/ Stephen R. Roark

 

 

Name: Stephen R. Roark

 

 

Title: President

 

 

 

 

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS

 

 

BRANCH,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

/s/ John D. Toronto

 

 

Name: John D. Toronto

 

 

Title: Director

 

 


--------------------------------------------------------------------------------


 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

 

 

 

 

By:

 

/s/ Joanna McFadden

 

 

Name: Joanna McFadden

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

By:

 

/s/ Mia Bolen

 

 

Name: Mia Bolen

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

AIB DEBT MANAGEMENT LIMITED

 

 

 

 

 

 

 

 

By:

 

/s/ Joanna McFadden

 

 

Name:

Joanna McFadden

 

 

Title: Assistant Vice President, Investment

 

 

Advisor to AIB Debt Management,

 

 

 

Limited

 

 

 

 

 

 

 

 

 

By:

 

/s/ Mia Bolen

 

 

Name: Mia Bolen

 

 

Title: Assistant Vice President

 

 

 

 

 

 

 

 

FIRST NATIONAL BANK OF NEVADA

 

 

 

 

 

 

 

 

By:

 

/s/ E. Philip Potamitis

 

 

Name: E. Philip Potamitis

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

 

/s/ Rebecca Ford

 

 

Name: Rebecca Ford

 

 

Title: Duly Authorized Signatory

 

 

 

 

 


--------------------------------------------------------------------------------


 

CIT LENDING SERVICES

 

 

CORPORATION

 

 

 

 

 

 

 

 

By:

    /s/ Scott P. Ploshay

 

 

Name: Scott P. Ploshay

 

 

Title: Vice President

 

 

 

 

 

 

 

 

CAPITAL ONE, N.A.

 

 

 

 

 

 

 

 

By:

      /s/ Jennifer Henry

 

 

Name: Jennifer Henry

 

 

Title: Vice President

 

 

 

 

 

 

 

 

KEY BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

By:

      /s/ Brendan A. Lawlor

 

 

Name:

Brendan A. Lawlor

 

 

Title:

Senior Vice President

 

 

 

 Team Leader-Consumer

 

 

 

 Debt Capital Markets

 

 

 

 

 

 

 

 

 

 

CIBC WORLD MARKETS CORP.

 

 

 

 

 

 

 

 

By:

      /s/ Leonardo R. Fernandez, Jr.

 

 

Name: Leonardo R. Fernandez, Jr.

 

 

Title: Executive Director

 

 


--------------------------------------------------------------------------------


 

NATIXIS (formerly known as Natexis

 

 

Banques Populaires)

 

 

 

 

 

 

 

 

By:

    /s/ Peyman Parhami

 

 

Name: Peyman Parhami

 

 

Title: Director

 

 

 

 

 

 

 

 

By:

    /s/ Mark A. Harrington

 

 

Name: Mark A. Harrington

 

 

Title: Senior Managing Director

 

 

 

 

 

 

 

 

BANK OF THE WEST

 

 

 

 

 

 

 

 

By:

    /s/ Karen C. Ryan

 

 

Name: Karen C. Ryan

 

 

Title: Vice President

 

 


--------------------------------------------------------------------------------